         Case 1:19-cr-00346-PGG Document 27 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              - against -
                                                                      ORDER
    CHARLES WILLIAMS ONUS,
                                                                  19 Cr. 346 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court will conduct a bail hearing in this matter on September 3, 2021 at

10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York. 1

Dated: New York, New York
       August 19, 2021




1
  If Defendant consents to a remote hearing, counsel is advised to file a letter with the Court
stating as much.
